Case 1:20-cv-20403-MGC Document 9 Entered on FLSD Docket 03/06/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


 BLUEPRINT IP SOLUTIONS, LLC,

          Plaintiff,                                         CASE NO. 1:20-cv-20403-MGC

 v.                                                                  PATENT CASE

 BANKUNITED, INC.,                                            JURY TRIAL DEMANDED

          Defendant.


                          CORPORATE DISCLOSURE STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

 Defendant BankUnited, Inc. (“BankUnited”) states that BankUnited is a publicly-held Delaware

 company (NYSE:BKU), and no publicly-held company owns 10% or more of BankUnited’s stock.




 {00325302.DOCX }                                 1
Case 1:20-cv-20403-MGC Document 9 Entered on FLSD Docket 03/06/2020 Page 2 of 2



 Dated: March 6, 2020.

                                                  Respectfully submitted,

                                                  By: /s/ Eleanor T. Barnett
                                                      Eleanor T. Barnett, Esq.
                                                      Florida Bar No. 0355630
                                                      WALDMAN BARNETT, P.L.
                                                      3250 Mary Street, Suite 102
                                                      Coconut Grove, Florida 33133
                                                      Tel: (305) 371-8809
                                                      ebarnett@waldmanbarnett.com
                                                      litservice@waldmanbarnett.com

                                                     Neil J. McNabnay
                                                     Texas Bar No. 24002583
                                                     mcnabnay@fr.com
                                                     Ricardo J. Bonilla
                                                     Texas Bar No. 24082704
                                                     rbonilla@fr.com
                                                     Rodeen Talebi
                                                     Texas Bar No. 24103958
                                                     talebi@fr.com
                                                     FISH & RICHARDSON P.C.
                                                     1717 Main Street, Suite 5000
                                                     Dallas, Texas 75201
                                                     (214) 747-5070 - Telephone
                                                     (214) 747-2091 – Facsimile
                                                  ProHac Vice Application Forthcoming

                                                  COUNSEL FOR DEFENDANT
                                                  BANKUNITED, INC.


                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 document has been served on March 6, 2020, to all counsel of record who are deemed to have

 consented to electronic service via the Court’s CM/ECF system.


                                                  /s/ Eleanor T. Barnett____.
                                                  Eleanor T. Barnett, Esq.




 {00325302.DOCX }                                2
